Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a rotor disc with a hub, web, and blade retention arrangement where a radial plane extends through the center of mass of the blade retention arrangement and defines a first axial side portion and a second axial side portion in the hub, where the axial extent of the second axial side portion is 10% to 30% greater than that of the first axial side portion. The difference in axial extents serves to help reduce stress concentrations within the rotor disc. 
The closest prior art: 
Scope et al. (US 2008/0025843) teaches shaping the bottom of the rotor disc to reduce axial stress, but fails to specifically relate the sizing to the center of mass of the blade retention arrangement. 
Lucey et al. (US 2020/0109632) discloses a rotor disc in which stress is reduced within the hub of the disc by redistributing the mass by altering the shape of the hub in an asymmetric way. Lucey et al. fails to disclose that the hub is shaped based on the position of the center of mass of the blade retention arrangement.
While both Scope et al. and Lucey et al. teach minimizing stress within the rotor disc, it would not have been obvious to modify either so that the hubs were dimensioned based on the center of mass of the blade retention arrangement as this would complicate manufacture of the discs (since this would require determining the center of mass of the blade retention arrangement and then determining the axial extents of the hub based on this) and so would not be obvious to do so. 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Narayana et al. (US 5,215,440) discloses a thermal shield with a thickened hub portion. Narayana et al. teaches that the thickened portion helps to bear increased hoop stress. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745